Citation Nr: 0913726	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-35 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the lumbosacral spine.  

2.  Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 
1978.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).  

This case has previously come before the Board.  In January 
2008, the matter of entitlement to service connection for 
degenerative joint disease of the low back was remanded to 
the agency of original jurisdiction (AOJ) for additional 
development.  Thereafter, in January 2008, the Veteran 
perfected an appeal in regard to the issue of entitlement to 
service connection for a bilateral hearing loss disability.  
Thus, both of the issues are before the Board for appellate 
review.  

The Veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in May 2007.  A transcript of 
the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Degenerative arthritis of the lumbosacral spine was not 
manifest in service and is not attributable to service, and 
arthritis was not shown during service or within the initial 
post-service year.

2.  A bilateral hearing loss disability was not manifest in 
service or within one year of separation, and a bilateral 
hearing loss disability is not attributable to service.  


CONCLUSIONS OF LAW

1.  A disability of the lumbosacral spine was not incurred or 
aggravated in active service, and degenerative arthritis of 
the lumbosacral spine may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  A bilateral hearing loss disability was not incurred or 
aggravated in active service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.   The 
October 2005 and June 2007 letters told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  The Veteran was also sent a 
letter regarding the appropriate disability rating or 
effective date to be assigned in April 2008.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131.  In addition, service connection may 
be granted for a chronic disease, including organic disease 
of the nervous system and arthritis, if manifested to a 
compensable degree within one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The Court in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between a veteran's in-
service exposure to loud noise and his current disability.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been no assertion 
of combat in regard to the issues on appeal.  Therefore, the 
provisions of 1154(b) are not applicable.  

I.  Degenerative Arthritis of the Lumbosacral Spine

The Veteran asserts that his degenerative arthritis of the 
lumbosacral spine as a result of numerous parachute jumps 
during service.  The Board finds that service connection is 
not warranted for degenerative arthritis of the lumbosacral 
spine.  

A determination as to whether degenerative arthritis of the 
lumbosacral spine is related to service requires competent 
evidence.  The Veteran is competent to report his symptoms, 
to include that he experienced back pain during service, and 
that he made approximately 3,000 jumps during service.  
Transcript at 4 (2007).  As a layman, however, his opinion 
alone is not sufficient upon which to base a determination as 
to a relationship between service and current disability.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In that regard, the Board notes that service personnel 
records, to include the Medical Board report, reflect that 
the Veteran made numerous jumps, to include as a member of 
the Golden Knights parachute team during service.  In 
addition, the September 2008 VA examination report reflects a 
diagnosis of degenerative arthritis of the lumbosacral spine.   
Thus, the issue is whether the competent evidence establishes 
that the Veteran's degenerative arthritis of the lumbosacral 
spine is related to service.  

Service treatment records are negative for complaints or 
findings of a back injury or disease.  The April 1969 service 
entrance examination report shows that the spine and 
musculoskeletal system were normal.  While complaints and 
injuries to the lower extremities in association with 
parachuting are noted in treatment records, dated in March 
1971, August 1972, and April 1974, a February 1974 
examination report shows that the spine and musculoskeletal 
system were normal, and on the accompanying medical history, 
he denied having or having had recurrent back pain.  

The Board notes that VA regulations require that the 
sacroiliac joint and the lumbosacral spine be considered as 
one anatomical segment for rating purposes.  See 38 C.F.R. § 
4.66.  In addition, the Board notes that a May 1974 record 
reflects complaints in regard to the left hip after a 
parachuting injury.  A May 1974 x-ray examination report of 
the left hip and upper femur, however, showed no bony 
abnormalities and a very recent history of trauma was noted 
to be unlikely and the records are negative for reference to 
the lumbar spine.  In addition, the Board notes that a June 
1974 treatment record notes treatment for myositis ossificans 
of the left thigh after repeated trauma with parachuting, a 
September 1974 notes a sprained right hip and upper legs 
while parachuting, and a September 1975 record notes a right 
groin muscle while parachuting, as well as the appellant's 
assertions to the effect that he was having back problems at 
separation.  Transcript at 5 (2007).  Significantly, however, 
the January 1978 Medical Board report shows that the spine 
and musculoskeletal system were normal.  

In addition, the January 1978 Medical Board report notes the 
Veteran's history of having been injured in a parachute jump 
on September 24, 1976 during a parachute presentation with 
the Golden Knights, after which he underwent reconstruction 
of the medial collateral ligament, and was permanently 
profiled.  The report notes a history of previous injuries of 
muscle strains in the groin area related to parachute 
jumping, not of the lumbosacral spine.  The Board notes that 
an April 1978 hearing transcript of the Medical Board 
proceedings reflects the Veteran's testimony to the effect 
that, prior to the knee injury in September 1976, he had had 
no physical problems that interfered with his duty 
performance.  Transcript at 3 (1978).  

In addition to the negative service treatment records and the 
normal separation examination report, arthritis was not shown 
within the initial post-service year.  Rather, the initial 
evidence of back complaints is many years post service.  The 
Board notes that a post-service private record, dated in 
October 1978, notes right hip findings in association with a 
motorcycle accident.  Regardless, there is no evidence of 
arthritis in the lumbar spine during service or within the 
initial post service year.  A July 2005 VA record notes a 
vertebrae compression fracture when the Veteran fell down 
some stairs six days earlier.  The Board notes that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim and weighs against the claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  The Board notes that a November 2004 VA 
treatment record reflects complaints of sacroiliac pain for 
10 years, not since service.  

In regard to the assertion made by the Veteran's 
representative, in January 2009, to the effect that the 
September 2008 VA opinion is inadequate because the examiner 
did not identify the cause of the degenerative arthritis of 
the lumbosacral spine, the Board notes that a lack of an 
identified etiology does not necessarily diminish the 
probative value of the opinion and such does not constitute 
positive evidence.  The examiner in this case reviewed the 
claims file and provided a complete rationale for the opinion 
based on reliable principles.  See Nieves-Rodriguez v. Peake, 
22 Vet. 




App. 295 (2008).  Other than the Veteran's unsupported lay 
opinion, there is no evidence of a nexus between service and 
degenerative arthritis of the lumbosacral spine.  

In this case, the Board has accorded more probative value to 
the September 2008 competent VA medical opinion to the effect 
that it is less than likely that degenerative arthritis of 
the lumbar spine is related to service.  The examiner 
reviewed the claims file noting no in-service back complaints 
or injuries, and the rationale for the opinion provided is 
based on reliable principles.  

In sum, service treatment records are negative for a back 
injury, arthritis in the back was not shown during service or 
within the initial post service year, and the competent 
evidence establishes that lumbosacral degenerative arthritis 
is not related to in-service disease or injury.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

II.  Hearing Loss Disability

The Veteran asserts that he has a hearing loss disability as 
a result of in-service noise exposure in association with 
aircraft noise while parachuting.  A July 2007 VA examination 
report shows a diagnosis of sensorineural hearing loss, 
bilaterally.  Thus, the pivotal question is whether a hearing 
loss disability is related to service.

In that regard, the Board notes that service personnel 
records, to include the January 1978 Medical Board report, 
reflect that the Veteran made numerous parachute jumps, to 
include as a member of the Golden Knights parachute team 
during service.  A February 1974 examination report shows 
that the ears were normal.  Audiological evaluation showed 
pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
5

His hearing was assigned a profile of "1."  On the 
accompanying medical history, he denied having or having had 
hearing loss.  

The January 1978 Medical Board report shows that the ears 
were normal.  Audiological evaluation showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
10
10
15
15
20

His hearing was assigned a profile of "1."

A determination as to whether a bilateral hearing loss 
disability is related to service requires competent evidence.  
The Veteran is competent to report his symptoms, as well that 
he was exposed to noise during service.  As a layman, 
however, his opinion alone is not sufficient upon which to 
base a determination as to a relationship between service and 
current disability.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of 
record, to include the opinions to the contrary.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that service connection has been established 
for tinnitus as a result of noise exposure in association 
with aircraft noise while skydiving and accepts that the 
Veteran was exposed to noise during service and may have 
experienced hearing loss during service.  However, the normal 
separation examination report, coupled 


with the significant lapse in time between service and post-
service medical treatment weighs against the claim in this 
case.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, the Board notes that the literature provided is not 
specific to the Veteran in this case and thus, is speculative 
and of diminished probative value.  

In regard to the assertion made by the Veteran's 
representative, in January 2009, to the effect that the July 
2007 VA opinion is inadequate because the examiner did not 
identify the cause of the bilateral hearing loss disability, 
the Board notes that a lack of an identified etiology does 
not necessarily diminish the probative value of the opinion 
and such does not constitute positive evidence.  The examiner 
in this case reviewed the claims file and provided a complete 
rationale for the opinion based on reliable principles.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Other 
than the Veteran's unsupported lay opinion, there is no 
evidence of a nexus between service and his bilateral hearing 
loss disability.  

In this case, the Board has accorded more probative value to 
the competent July 2007 VA opinion to the effect that the 
Veteran's bilateral hearing loss disability is not related to 
in-service noise exposure.  The Board notes that while the 
absence of documented hearing loss in service does not 
preclude service connection, the July 2007 VA examiner 
specifically stated that there was no scientific evidence 
establishing a delayed onset of noise-induced hearing loss.  

In sum, hearing loss is not shown during service, a hearing 
loss disability is not shown within the initial post service 
year, and the competent and probative evidence establishes 
that the Veteran's bilateral hearing loss disability is not 
related to in-service disease or injury.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Service connection for degenerative arthritis of the 
lumbosacral spine is denied.  

Service connection for a bilateral hearing loss disability is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


